21 Cal.2d 58 (1942)
THE PEOPLE, Respondent,
v.
LESLIE B. GIRETH, Appellant.
Crim. No. 4443. 
Supreme Court of California. In Bank.  
Oct. 8, 1942.
 Leslie B. Gireth in pro. per., for Appellant.
 Earl Warren, Attorney General, and David K. Lener, Deputy Attorney General, for Respondent.
 THE COURT.
 This is an automatic appeal from a judgment of conviction of first-degree murder imposing the death penalty on the defendant. (See  1239, Pen. Code.)
 [1] Examination of the record discloses that on July 16, 1942, the defendant, a married man, shot and killed a young woman whom he had been meeting clandestinely. The victim was shot as she slept in a motor-court cabin shared with the defendant in Alameda County. Defendant left the scene of the homicide and by telephone notified the authorities of the crime. He was taken into custody shortly thereafter and freely admitted the shooting. Accordingly, he was indicted for murder. At all times he has refused the assistance of counsel. Upon his arraignment he pleaded guilty. After hearing evidence addressed to the degree of the crime, *59 the court determined it to be of the first degree and imposed the death penalty.
 The voluntary statement of the defendant to the authorities shortly after his arrest and his testimony before the grand jury when it was investigating the crime, support the judgment. An alienist testified as to defendant's sanity.
 The judgment is affirmed.